DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/999,581 filed on 08/21/2020.

Claims Status
2.	This office action is based upon claims received on 08/21/2020, which replace all prior or other submitted versions of the claims.
	-Claims 1-20 are pending.
-Claims 1-7, 9-17, 19-20 are rejected.
- Claims 8, 18 are objected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
5.            The information disclosure statement (IDS) submitted on 08/21/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections 
6.           Claim 1, 6, 11, 16, 20 is/are objected to because of the following informalities:

A.	Regarding Claim 1, 11, 20, the limitation noted below are recited in the respective claims (all referenced claims recite the limitation) as listed:  
 “a fourth message causing release of at least one second session for the wireless device”
There are significant questions raised as to, how the above cited claim limitation sections, specifically “one second session for the wireless device” relates to the subject claims, how this “one second session” relates the objective of the claims and claim limitations, what the context of the “one second session” is to the claims and claim limitations, how the “one second session” is or was created or exists in the context of its “release”, and what the applicant regards as its claimed invention or applicant’s objective for the subject limitation, aside from the limitation possibly claiming “release of at least one second session”, as recited.  The cited claim limitation “release of at least one second session” appears bordering close to being blurred on the metes, bounds, and objective of the subject matter that the applicant intends to claim, aside from claiming “release of at least one second session” as recited.  Examiner interprets the subject claims listed as best possible.  
Applicant is requested to appropriately address and clarify as applicable, this matter including addressing the questions raised.

B.	Regarding Claim 1, Claim 6 and Claim 11, Claim 16, Claim 6 recites “a fifth message requesting a handover of the wireless device” and Claim 1 recites “a first message for a handover of a wireless device”.  Both claims refer to “a handover” possibly implying that the handover in “a fifth message requesting a handover of the wireless device” is different from the handover in “a first message for a handover of a wireless device”.  However, since claim 6 depends on claim 1, questions could be raised as to whether the handover also refers to the same handover identified in the claim 1, and could imply a lack of antecedent basis. A similar and parallel observation is made regarding claims 11 and claim 16. Examiner interprets the subject claims as best possible.   
Applicant is requested  to appropriately address and clarify as applicable, this matter including addressing the questions raised.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 1, 10, 11, 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5 of Parent Application 16140110 with US Patent No. US 10757611 B2 as listed below. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed and covered by the Parent Application 16140110 with US Patent No. US 10757611 B2, with the instant claims of the present application being broader in scope and being fully covered and/or disclosed by Parent Application 16140110 with US Patent No. US 10757611 B2 (i.e., anticipation type of ODP).  Please see disclosures inclusive of FIG. 18 & FIG. 19, of Parent Application 16140110 with US Patent No. US 10757611 B2.
The table below shows a listing of Claims 1, 10, 11, 20 of the instant application, with claims 1 of Parent Application 16140110 with US Patent No. US 10757611 B2. 
Claim
Instant Application No. 16999581 (limitations) – Pub No. US 20200383009 A1
Parent Application 16140110 with US Patent No. US 10757611 B2
Claim
1




































11


















20




















10























11. A target access and mobility management function (AMF) comprising: one of more processors; and memory storing instructions that, when executed by the one or more processors, cause the target AMF to: receive, from a source AMF, a first message for a handover of a wireless device; send, to a target session management function (SMF), a second message requesting creation of at least one first session for the wireless device; receive, from the target SMF, a third message confirming creation of the at least one first session; and send, to the source AMF based on the third message, 

20. A system comprising: a source AMF; a target session management function (SMF); and a target access and mobility management function (AMF) comprising: one of more processors; and memory storing instructions that, when executed by the one or more processors, cause the target AMF to: receive, from the source AMF, a first message for a handover of a wireless device; send, to the target session management function (SMF), a second message requesting creation of at least one first session for the wireless device; receive, from the target SMF, a third message confirming creation of the at least one first session; and send, to the source AMF based on the third message, a fourth message causing release of at least one second session for the wireless device.

10. The method of claim 1, wherein the second message further comprises at least one of: a single network slice selection assistance information; a network slicing instance identifier; a data network name; an identity of a user plane function (UPF); or an address of the UPF.  



See Claim 1


















See claim 1




















5. The method of claim 1, wherein the second message further comprises at least one of: a single network slice selection assistance information; a network slicing instance identifier; a data network name; an identity of the UPF; or an address of the UPF.






































1


















1




















5


Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claim 7, 9, 17, 19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
Regarding Claim 7, 9, 17, 19, all recite the terms “the handover”.  It is noted that claim 9 depends on claim 7, and claim 7 depends on claim 6, and claim 6 depends on claim 1. Similarly, it is noted that claim 19 depends on claim 17, and claim 17 depends on claim 16, and claim 16 depends on claim 11.  Claim 1 and claim 11 introduce “a first message for a handover of a wireless device” and claim 6 and claim 16 introduce “a fifth message requesting a handover of the wireless device”.  There appears to be a clear lack of antecedent basis for whether the term “the handover” as recited in claim 7, 9, refers to “a handover” in “a first message for a handover of a wireless device” as in claim 1 or “a handover” in “a fifth message requesting a handover of the wireless device” as in claim 6.  The same observation applies to the term “the handover” recited in claim 17, 19, as it applies to parallel references in claim 11 and claim 16 respectively.
Examiner interprets the subject claims listed as best possible.  Applicant is required to appropriately address, clarify, and correct as applicable. 

Claim Rejections - 35 USC § 103
10.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 

and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

11.	Claims 1, 4, 5, 11, 14, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et. al (US-20200120570-A1) referenced hereafter as “Youn”, in view of WEI et. al (US-20200128609-A1) referenced hereafter as “WEI”, further in view of view of ZHU et. al (US-20190394682-A1) referenced hereafter as “ZHU”. 

Regarding Claim 1. Youn teaches: A method (Youn FIG. 17: NOTE: process involving Source AMF, Target AMF, Target SMF)comprising: 
receiving, by a target access and mobility management function (AMF) from a source AMF, a first message for a handover of a wireless device (Youn – FIG. 17 Step 2 & ¶0308.. receiving the handover required message ; ¶0309… AMF need to be changed; ¶0310.. source AMF selects the target AMF and then, forwards a forward relocation request message to the target AMF; NOTE. Step 2 – message (or first message) sent from Source AMF  in relation to handover requirement for UE requiring change of or also handover of AMF to Target AMF); 
sending, to a target session management function (SMF), a second message requesting creation of at least one first session for the wireless device (Youn  FIG. 17 Step 11.. Session Set-up Info (PDU Session ID, QOS…SET-UP) ¶0325 …target AMF encapsulates the information….setup info message and sends the information to the target SMF; NOTE: Message 11 (2nd message ) comprising Session Set-up Info (PDU Session ID etc) for set-up request sent from Traget AMF to Target SMF); 
receiving, from the target SMF, a third message confirming creation of the at least one first session (Youn  FIG. 17 Step 12..Session Set-up Info Ack; ¶0325.. target SMF sends to the target AMF the Session Setup Info Ack message; NOTE: Target AMF receives from Target SMF confirmation or ACK for the session creation request or at least first session ); 
and sending, to the source AMF based on the third message, a fourth message ( Youn – FIG. 17 Step 17 .. Forward Relocation Response (TARGET UPF ADRESS FOR FORWARDING) & ¶0335 Forward relocation response message sent ..;NOTE: As a result of or based upon HO request and based upon the prior step of ACK a session creation (step 12 or 3rd message), as part of indirect forwarding Target UPF to Traget GNB, message 17 (4th message) is sent as depicted between Target AMF and Source AMF   ).  

Youn does not appear to explicitly disclose or strongly suggest: a message causing release of at least one second session for the wireless device
WEI discloses: sending, to source AMF, a message causing release of at least one session for wireless device (WEI – FIG. 12 Step 1214a & ¶0280 … New AMF sends a PDU Session release Request to the Old SMF, where the PDU Session release Request is an implementation form of a delete request message, to instruct the Old AMF to trigger releasing a PDU session context; NOTE: New AMF or Target AMF, sends a PDU Session release Request message to old AMF or source AMF ),
(WEI ¶0032 ¶0280).
While Youn in view of WEI teaches: A method comprising: receiving, by a target access and mobility management function (AMF) from a source AMF, a first message for a handover of a wireless device; sending, to a target session management function (SMF), a second message requesting creation of at least one first session for the wireless device; receiving, from the target SMF, a third message confirming creation of the at least one first session; and sending, to the source AMF based on the third message, a fourth message causing release of at least one session for the wireless device.
Youn in view of WEI does not appear to explicitly disclose or strongly suggest: at least one second session,
ZHU discloses: A target mobility management function (ZHU - FIG. 3 MM2; ¶0118 a target mobility management function entity is represented by MM 2; NOTE: A target mobility management function),
a source management function (ZHU FIG.3 SM1 & ¶0118 .. a source session management function entity is represented by SM 1; NOTE: a source management function),
a wireless device (ZHU – FIG. 3 NOTE: Terminal device)
furthermore (ZHU) discloses: sending, to source management function, a message causing release of at least one second session for the wireless device (ZHU FIG.3 S300 Create first session; S303a & S303 b Create second session; S304 & Resulting action S305 .. release first session; ¶0137 After the second session is created, MM 2 sends a first notification message to SM 1; ¶0139.. SM 1 releases the context of the first session; NOTE: two sessions created and first session and second session after first, and at least the first session (at least one second session) is released of the created sessions);
(ZHU - FIG. 3 ¶0102 ¶0103).

Regarding Claim 4. Youn in view of WEI and ZHU teaches: The method of claim 1, 
furthermore Youn discloses: wherein the first session is between a user plane function and the wireless device (Youn – See FIG. 17 Step 11, 12, FIG. 18 data forwarding Step 24.. downlink data ¶0325 The SMF receiving the sent information sends updated QoS information (i.e., PDU session ID and QoS) to the UPF. The target SMF sends to the target AMF the Session Setup Info Ack message in response to the Session Setup Info message; NOTE: As depicted the first session request (ACK message) for first session set-up response, is in response to a session set-up associated with Target UPF, and subsequent indirect data forwarding of UE data via Target UPF see data forward to downlink data to UE  ).  

Regarding Claim 5. Youn in view of WEI and ZHU teaches: The method of claim 1, 
furthermore Youn discloses: wherein the second message comprises at least one first session identifier identifying the at least one first session (Youn FIG. 17 Step 11  & ¶0325.. target AMF encapsulates the information on the QoS received … in the session setup info message…. SMF receiving the sent information sends updated QoS information (i.e., PDU session ID and QoS); NOTE: Step 11 Second message includes PDU Session ID).  

Regarding Claim 11. Youn teaches: A target access and mobility management function (AMF) (Youn FIG. 17: NOTE: Target AMF)
comprising: one of more processors; and memory storing instructions that, when executed by the one or more processors (Youn – FIG. 1, FIG. 33 & ¶0964… network node 3310 may correspond to the network entity (e.g., AMF, SMF, (R)AN, UPF, PCF, etc.) illustrated in FIG. 1: NOTE: Depicts network node ie. AMF, SMF, (R)AN, UPF, PCF with corresponding processor and memory), cause the target AMF to: 
receive, from a source AMF, a first message for a handover of a wireless device (Youn – FIG. 17 Step 2 & ¶0308.. receiving the handover required message ; ¶0309… AMF need to be changed 0310.. source AMF selects the target AMF and then, forwards a forward relocation request message to the target AMF; NOTE. Step 2 message sent in relation to handover requirement requiring change of or also handover of AMF); 
(See rejection of Claim 1. Claim 11 recites similar and parallel features to Claim 1 and Claim 11 is the accompanying target AMF to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 11. Where applicable, minor differences between claims are noted as appropriate)
send, to a target session management function (SMF), a second message requesting creation of at least one first session for the wireless device; receive, from the target SMF, a third message confirming creation of the at least one first session; and send, to the source AMF based on the third message, a fourth message causing release of at least one second session for the wireless device (See rejection of Claim 1. Claim 11 recites similar and parallel features to Claim 1 and Claim 11 is the accompanying target AMF to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 11. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 14. Youn in view of WEI and ZHU teaches: The target AMF of claim 11, 
(See rejection of Claim 4. Claim 14 recites similar and parallel features to Claim 4 and Claim 14 is the accompanying Target AMF to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 14. Where applicable, minor differences between claims are noted as appropriate)wherein the first session is between a user plane function and the wireless device(See rejection of Claim 4. Claim 14 recites similar and parallel features to Claim 4 and Claim 14 is the accompanying Target AMF to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 14. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 15. Youn in view of WEI and ZHU teaches: The target AMF of claim 11, 
(See rejection of Claim 5. Claim 15 recites similar and parallel features to Claim 5 and Claim 15 is the accompanying target AMF to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate)
wherein the second message comprises at least one first session identifier identifying the at least one first session (See rejection of Claim 5. Claim 15 recites similar and parallel features to Claim 5 and Claim 15 is the accompanying target AMF to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 20. Youn teaches: A system (Youn FIG. 17: NOTE: System comprising Source AMF, Target AMF, Target SMF, etc; FIG. 33 ¶0963-0964…a wireless communication system includes a network node/gNB 3310…network node 3310 may correspond to the network entity (e.g., AMF, SMF, (R)AN, UPF, PCF, etc.))
 comprising: a source AMF; a target session management function (SMF); and a target access and mobility management function (AMF) comprising: one of more processors; and memory storing instructions that, when executed by the one or more processors (Youn FIG. 17: System comprising Source AMF, Target AMF, Target SMF, etc; FIG. 33 ¶0963-0964 See above; NOTE: Depicts network node with target source etc,  AMF, SMF, (R)AN, UPF, PCF with corresponding processor and memory), cause the target AMF to: 
(See rejection of Claim 1. Claim 20 recites similar and parallel features to Claim 1 and Claim 20 is the accompanying System to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate).  
receive, from the source AMF, a first message for a handover of a wireless device; 
send, to the target session management function (SMF), a second message requesting creation of at least one first session for the wireless device; 
receive, from the target SMF, a third message confirming creation of the at least one first session; 
and send, to the source AMF based on the third message, a fourth message causing release of at least one second session for the wireless device (See rejection of Claim 1. Claim 20 recites similar and parallel features to Claim 1 and Claim 20 is the accompanying System to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate).  

12.	Claims 2, 3, 6, 7, 9, 12, 13, 16, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Youn in view of WEI and ZHU, further in view of view of Velev et. al (US-20200059989-A1) referenced hereafter as “Velev”. 

Regarding Claim 2, Youn in view of WEI and ZHU teaches: The method of claim 1, 
furthermore Youn discloses: the first message (Youn – FIG. 17 Step 2 & ¶0308.See claim 1: NOTE: first message as disclosed in Claim1)
wherein message comprises an identity of a source SMF
Velev discloses: wherein message comprises an identity of a source SMF (Velev – FIG. 6 & ¶0085 message 622 handover required message;¶0086… as part of .. communication 624, the source AMF 608 may send a relocation request message (e.g., the message may include source AMF 608 UE MM context (allowed NSSAI, PDU session IDs, SMF IDs, etc.), UE 602 session and/or SMF context, a source to target transparent container, a RAN cause, the target RAN 606 ID, a target RA code, and/or a direct forwarding flag): NOTE: first communication between Source AMF and Target AMF based upon Handover request, where first communication contains source AMF 608 UE MM context.. SMF IDs or SMF IDs including Source SMF ID for related context ).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Youn in view of WEI and ZHU with the teachings of Velev, since its enables a guard timer which enables forwarding packets from the source radio access network (RAN) to the target RAN without losses (Velev FIG. 6 & ¶0103).

Regarding Claim 3, Youn in view of WEI and ZHU and Velev teaches: The method of claim 2, 
furthermore Youn discloses: further comprising selecting by the target AMF, the target SMF different from the source SMF (Youn FIG. 17 Step 2 & ¶0308.. .. ; ¶0309 ¶ 0310.. source AMF selects the target AMF and then, forwards a forward relocation request message to the target AMF; ¶0312 the source SMF information (i.e., target gNB address) on the target gNB through the handover indication message to determine whether the SMF is to update new SMF/UPF; NOTE:  Target AMF determines to update or select new SMF or Target SMF selected not source SMF).  

Regarding Claim 6. Youn in view of WEI and ZHU teaches: The method of claim 1, 
 further comprising sending by the target AMF, (Youn  FIG. 18 & ¶0345 ) in response to receiving the third message (Youn – FIG. 17 & ¶0325 See claim 1, Claim 4;NOTE: third message ACK session request creates subsequent steps for indirect forwarding via target UPF to Target GNB: NOTE: in response to 3rd message ), a fifth message requesting a handover of the wireless device (FIG. 18 Step 28 subsequent to FIG. 17 Step 12 & ¶0353… 28. The target AMF sends a path switch request message to the SMF in order to change an actual downlink data path… switch request message includes the address and/or ID information for each PDU session received.. for a radio access network (RAN); NOTE: Subsequent to Session ack message Step 12 (3rd message) Target AMF sends a fifth message Step 28 requesting a path switch or handover request), 
the fifth message comprising core network N3 tunnel information of the at least one first session (Youn - ¶0012 information on the PDU session may include an N3 interface user plane address and an uplink core network tunnel identifier of a user plane function (UPF); FIG. 17 Step 28 includes PDU Session ID & ¶0353.. address and/or ID information for each PDU session; NOTE: PDU Session ID comsprises N3 interface (tunnel) information for UPF or core network).  
Youn in view of WEI and ZHU does not appear to explicitly disclose or strongly suggest: sending, to a target base station,
Velev which also discloses: receiving, by a target access and mobility management function (AMF) from a source AMF, a first message for a handover of a wireless device (Vevet – FIG. 6 Step 624 & ¶0085 a first communication 622… to the source AMF 608 may include the source RAN 604 sending a handover required message; ¶0086.. a second communication 624 may be transmitted from the source AMF 608 to the target AMF 610; NOTE: message 624 in response to HO request message 622, where message 624 is sent to Target SMF from Target AMF)
furthermore (Velev) discloses: further comprising sending by the target AMF, to a target base station, a message requesting a handover of the wireless device(Velev – FG. 6 Step 632 & ¶0039.. The base units 104 are generally part of a radio access network; ¶ 0090 .. a fifth communication 632 transmitted from the target AMF 610 to the target RAN 606 may include the target AMF 610 sending a handover request message to the target RAN 606; NOTE: Target AMF sends message 632 to RAN (Basestation) instructing HO for UE), 
the message comprising core network N3 tunnel information of the at least one first session (Velev - FIG. 6 & ¶0082 UE in a CM-CONNECTED state performing handover and/or registration procedures due to mobility ;¶0090 … the handover request message may create the UE 602 context in the target RAN 606 including information about the PDU sessions (e.g., data radio bearers) and the security context. In some embodiments, for each PDU session, there may be UPF N3 tunnel information (e.g., tunnel endpoint ID (“TEID”) for uplink N3), and PDU session QoS parameters; NOTE: Handover request associated with connect UE (session), where handover message 632 which is in response or subsequent first message 624, comprises N3 tunnel (session) information for at least one UPF);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Youn in view of WEI and ZHU with the teachings of Velev, since its enables a guard timer which enables forwarding packets from the source radio access network (RAN) to the target RAN without losses (Velev FIG. 6 & ¶0103).

Regarding Claim 7. Youn in view of WEI and ZHU and Velev teaches: The method of claim 6, 
furthermore Velev discloses: further comprising receiving, from the target base station, a message acknowledging the handover (Velev - ¶0090 a sixth communication 634 transmitted from the target RAN 606 to the target AMF 610 may include the target RAN 606 confirming the reception and processing of the handover request message; NOTE : Target AMF receives handover acknowledgement ), 
furthermore Youn also discloses: further comprising receiving, from the target base station, a sixth message acknowledging the handover (Youn – FIG. 18 Step 25 Handover Notify (PDU Session ID, Target GNB Address); NOTE: Message of Step 25 (sith message)  subsequent to other messages including fifth message, acknowledging handover), 
the sixth message comprising radio access network N3 tunnel information of the at least one first session (Youn - ¶0012 information on the PDU session may include an N3 interface user plane address and an uplink core network tunnel identifier of a user plane function (UPF) and a quality of service (QoS) parameter indicating that the information on the PDU session is information for a radio access network (RAN) (UPF FIG. 18 Step 25.. See above); NOTE: PDU Session ID of message comprises N3 interface (tunnel) information for UPF for a RAN or RAN N3 tunnel information ). 

Regarding Claim 9. Youn in view of WEI and ZHU and Velev teaches: The method of claim 7, 
furthermore ZHU discloses: further comprising: receiving, by the source AMF from a source base station, a seventh message indicating the handover is required (ZHU – FIG. 17 Step 1 & ¶0306 .. Source gNB sends a handover required message to the source AMF; NOTE: seventh message involving Source AMF receiving hand over required message)
furthermore ZHU discloses: and sending, by the source AMF to the source base station, an eighth message commanding the handover (ZHU FIG. 18 Step 22 HO command & ¶0345 forwarding in the handover command message … to source GNB; NOTE: source SMF subsequent to seventh message, sends an eight message to source basestation or GNB for handover)
furthermore Velev discloses: further comprising: receiving, by the source AMF from a source base station, a message indicating the handover is required (Velev FIG. 6 ¶ ¶0085 a first communication 622… to the source AMF 608 may include the source RAN 604 sending a handover required message; NOTE a message requesting hand over of UE required); 
furthermore Velev discloses: and sending, by the source AMF to the source base station, an eighth message commanding the handover (Velev FIG. 6 ¶0094.. communication 640 from the source AMF 608 to the source RAN 604 may include the source AMF 608 sending a handover command message to the source RAN 604; NOTE: a message in response to or subsequent to handover required commanding hand over).  

Regarding Claim 12. Youn in view of WEI and ZHU teaches:The target AMF of claim 11, (See rejection of Claim 2. Claim 12 recites similar and parallel features to Claim 2 and Claim 12 is the accompanying Target AMF to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 12. Where applicable, minor differences between claims are noted as appropriate)
wherein the first message comprises an identity of a source SMF(See rejection of Claim 2. Claim 12 recites similar and parallel features to Claim 2 and Claim 12 is the accompanying Target AMF to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 12. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 13. Youn in view of WEI and ZHU and Velev teaches: The target AMF of claim 12, 
(See rejection of Claim 3. Claim 13 recites similar and parallel features to Claim 3 and Claim 13 is the accompanying Target AMF to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 13. Where applicable, minor differences between claims are noted as appropriate)
further comprising selecting the target SMF different from the source SMF(See rejection of Claim 3. Claim 13 recites similar and parallel features to Claim 3 and Claim 13 is the accompanying Target AMF to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 13. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 16. Youn in view of WEI and ZHU teaches: The target AMF of claim 11, 
(See rejection of Claim 6. Claim 16 recites similar and parallel features to Claim 6 and Claim 16 is the accompanying target AMF to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 16. Where applicable, minor differences between claims are noted as appropriate)
wherein the instructions, when executed by the one or more processors, further cause the target AMF to send, to a target base station in response to receiving the third message, a fifth message requesting a handover of the wireless device, the fifth message comprising core network N3 tunnel information of the at least one first session (See rejection of Claim 6. Claim 16 recites similar and parallel features to Claim 6 and Claim 16 is the accompanying target AMF to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 16. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 17. Youn in view of WEI and ZHU and Velev teaches:The target AMF of claim 16, (See rejection of Claim 7. Claim 17 recites similar and parallel features to Claim 7 and Claim 17 is the accompanying target AMF to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 17. Where applicable, minor differences between claims are noted as appropriate)
wherein the instructions, when executed by the one or more processors, further cause the target AMF to receive, from the target base station, a sixth message acknowledging the handover, the sixth message comprising radio access network N3 tunnel information of the at least one first session(See rejection of Claim 7. Claim 17 recites similar and parallel features to Claim 7 and Claim 17 is the accompanying target AMF to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 17. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 19. Youn in view of WEI and ZHU and Velev teaches: The target AMF of claim 17, (See rejection of Claim 9. Claim 19 recites similar and parallel features to Claim 9 and Claim 19 is the accompanying target AMF to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate)
wherein the source AMF: receives, from a source base station, a seventh message indicating the handover is required; and sends, to the source base station, an eighth message commanding the handover(See rejection of Claim 9. Claim 19 recites similar and parallel features to Claim 9 and Claim 19 is the accompanying target AMF to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate).

13.	Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Youn in view of WEI and ZHU, further in view of view 3GPP TR 33.899 V1.3.0 (2017-08) - Technical Report 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on the security aspects of the next generation system; 3GPP support office address; 650 Route des Lucioles -Sophia Antipolis Valbonne, FRANCE (Year: 2017), referenced hereafter as “3GPPTR33”

Regarding Claim 10. Youn in view of WEI and ZHU teaches: The method of claim 1, 
furthermore Youn discloses: wherein the second message further comprises at least one of: 
a single network slice selection assistance information; 
a network slicing instance identifier; 
a data network name(Youn – FIG. 20 depicts S2007 (Target GNB Address, UE Session Context) & ¶ 0424 … UE session contexts and/or information (for example, at least one information of a data network name (DNN), a single network slice selection assistance information (S-NSSAI) (e.g., slice information), and subscription information) ; NOTE: UE Context information disclosed in second message after first message S2003 in FIG. 20, which is parallel to second message of FIG. 17, where UE Context can be S-NSSAI, Data Network Name); an identity of a user plane function (UPF); 
or an address of the UPF.  
	Assuming arguendo Youn in view of WEI and ZHU does not appear to disclose or strongly suggest: message further comprises at least one of: 
a single network slice selection assistance information; a network slicing instance identifier; a data network name; 
an identity of a user plane function (UPF); 
or an address of the UPF.  
3GPPTR33 which also discloses: receiving, by a target access and mobility management function (AMF) from a source AMF, a first message for a handover of a wireless device (3GPPTR33 – See Section 5.4.4.21.2(Figure 5.4.4.21.2-1): Step 4 – Forward relocation request); 
sending, to a target session management function (SMF), a second message requesting creation of at least one first session for the wireless device (3GPPTR33 – See Section 5.4.4.21.2  (Figure 5.4.4.21.2-1): Step 6 – Create Session Request supplying NSSAI, UE Security Capabilities – PDU session identifier);
furthermore (3GPPTR33) discloses: wherein the second message further comprises at least one of: 
a single network slice selection assistance information (3GPPTR33 – See Section 5.4.4.21.2  (Figure 5.4.4.21.2-1): Step 6 – Create Session Request supplying NSSAI, UE Security Capabilities); 
a network slicing instance identifier; a data network name; an identity of the UPF; or an address of the UPF.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Youn in view of WEI and ZHU with the teachings of 3GPPTR33, since such a modification would have involved application of known techniques from as enabling a known communication of context information, for the purpose of session creation between a Target AMF and a Target SMF (3GPPTR33 – See Section 5.4.4.21.2  (Figure 5.4.4.21.2-1): Step 6 – Create Session Request supplying NSSAI, UE Security Capabilities – PDU session identifier).

Allowable Subject Matter
14. 	Claims 8, 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable contingent upon or subject to all of the following conditions:
(1)  that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that all independent claims were amended with similar features and the amendments were submitted in a formal response,
(3) that the claim limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations,
(4) that all pending issues associated with the claims including:
 	(a) clarifying applicable issues related with claim objections under minor informalities and/or 112 rejections, 
(b) issues related with the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations, including the independent claims, 
acceptably resolved, and do not result in a case where, given the scope of any applicant claimed amendments and/or arguments, examination would require would require further consideration.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 8, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the target SMF: sends, to a policy control function (PCF), a seventh message requesting one or more policies of the at least one first session, the seventh message indicating that the source AMF and a source SMF are relocated; and receives, from the PCF, an eighth message in response to the seventh message, wherein the eighth message comprises at least one policy for the at least one first session”.

Regarding Claim 18, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the target SMF: sends, to a policy control function (PCF), a seventh message requesting one or more policies of the at least one first session, the seventh message indicating that the source AMF and a source SMF are relocated; and receives, from the PCF, an eighth message in response to the seventh message, wherein the eighth message comprises at least one policy for the at least one first session”.

The examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo-Thu & Alternate Fri 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.S./
Examiner, Art Unit 2414  
                                                                                                                                                                                                      


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414